Taylor, J.
(after stating the facts) : The following principles of law are involved in this case and are well settled by the authorities: Where a party goes into chancery after a trial at law he must be able to impeach the justice and equity of the verdict, and it must be upon grounds which either could not be made available to him at law,.or which he was prevented from setting up by fraud, accident, or the wrongful act of the other party, without any negligence or other fault on his part.
A court of equity will not, on the application of the de-. fendant in a judgment at law, who has had a fair opportunity to be heard upon a defense over which the court pronouncing the judgment had full jurisdiction, set aside the judgment or enjoin its enforcement simply on the ground that it was unjust, irregular, or erroneous, or because the equity court would, in deciding the same case, have come to a different conclusion.
Equity will not relieve against a judgment at law on account of any ignorance, unskillfulness, or mistake of *579the party’s attorney, unless caused by the opposite party, nor for counsel’s negligence or inattention.. The fault is in such cases attributed to the party himself. The neglect of an attorney to plead a valid and proper defense, or to attend the trial, either intentionally or through forgetfulness, furnishes no ground for relief against a judgment. Neither is it an adequate ground for relief in equity that the counsel neglected to assign errors, or to take any other requisite step on an appeal or writ of error in the case.
A court of equity will not entertain a party seeking relief against a judgment at law in consequence of his default upon grounds which might have been successfully taken in the law court, unless some reason founded in fraud, accident, surprise, or some adventitious circumstances beyond the control of the party be shown why the defense at law was not made. To entitle a party to relief in equity against a judgment, on account of the loss of his defense, it must be shown that it was occasioned by the fraud or fault of the adverse party, or by his own mistake, unmixed with any negligence or fault of himself, hi® counsel or agents. 1 Black on Judgments (2d ed.) Secs. 366 to 387 and authorities there cited.
Legal proceedings will not be enjoined in equity upon grounds of which a party may avail himself in defence of the action at law. 1 Spelling on Injunctions & Extra. Rem. (2d ed.) Sec. 42 and citations; Lebanon Mut. Ins. Co.’s Appeal (Pa.) 1 Atl. Rep. 559. A bill in equity cannot be maintained to restrain by injunction the proceedings in another suit at law in the same or another court, between the same parties, where the relief sought may be obtained by a proper defence in such suit. Savage v. Allen, 54 N. Y. 458; Cohen v. L’Engle, 24 Fla. 542, 5 South. Rep. *580235. A judgment on the merits is an absolute bar to a subsequent action on the same claim, either in the same or any other forum; and concludes the parties and their privies, not only as to every matter which was offered and received to sustain or defeat the claim, but also as to any other admissible matter that might have been offered for either purpose. The admission by the pleadings of material facts 'does not constitute an exception to the rule. Sauls v. Freeman, 24 Fla. 209, 4 South. Rep. 525; Cohen v. State Bank of Florida, 29 Fla. 579, 11 South. Rep. 47; Byrne v. Brown, 40 Fla. 109, 23 South. Rep. 877; Dibble v. Truluck, 12 Fla. 185; Gamble v. Campbell, 6 Fla. 347; Thornton v. Campbell’s Exr., 6 Fla. 546. Applying these well settled principles to the case made by the bill herein the court below made the proper order denying the injunction prayed. According to the statements of the bill the appellant had a complete defence to all of the actions at law of which he complains, which if properly pleaded and urged in such actions should have defeated the recoveries complained of. No sufficient reason is disclosed by the bill as to why such defences were not interposed and pressed to a successful termination, that would authorize a court of equity to interfere by injunction. The fact that one of the instruments under which the complainant claims designated another instrument forming a part of his chain of title in part by a misspelling of the name of the grantor therein does not furnish any excuse for not presenting and urging such instrument in defense of the suit at law, since such misspelling of the name was immaterial under the rule of idem sonans, and the instrument Intended to he transferred was otherwise cleaidy and definitely designated. The land also was accurately described by its proper section, township and range numbers, and it was, *581therefore, unnecessary besides to give the name of ih« county in which they were located.
The decree appealed from is affirmed at the cost of the appellants.
Shackleford, C. J., and Cockrell, Whitfield and Parkhill, JJ., concur.
Hocker, J., disqualified.